Citation Nr: 1741677	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from June 1961 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified before a Veterans Law Judge (VLJ) in July 2015 in a video conference hearing.  A transcript of that hearing has been associated with the claims file.  The Veteran was notified, in correspondence dated May 2017 that the VLJ he had his previous hearing before was no longer with the Board.  The Veteran responded, in June 2017, that he did not wish to have a new hearing and desired his claim to be adjudicated by the Board.

This matter was previously before the Board in August 2015 and was remanded for additional development.


FINDING OF FACT

With consideration of the Veteran's education and vocational experience, the Veteran's service-connected disabilities preclude him from securing substantially gainful employment for the entire period on appeal.


CONCLUSIONS OF LAW

1.  For the period from June 2009 to February 10, 2011 the criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities on a schedular basis are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16 (2016).

2.  For the period from February 10, 2011 the criteria for entitlement to a total rating based on individual unemployability due to service-connected disabilities on an  extraschedular basis are met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran was last employed in 2007.  He submitted a claim for TDIU in June 2009.  During the course of the appeal, his service-connected disabilities are as follows:  residuals of left knee total knee arthroplasty, 30 percent from May 1, 2009; degenerative joint disease, left knee, 20 percent to February 2011; and degenerative joint disease, right knee, 10 percent.  His combined rating was 60 percent from May 1, 2009, and 40 percent from February 1, 2011. 

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For the purposes of meeting the regulatory requirement if one 60 percent disability or one 40 percent disability where there are two or more service-connected disabilities, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  Id.

Notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The RO, not the Board has the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Applying the foregoing analysis to this case, the Board observes that there are two distinct portions of the appeal period that need to be discussed, as the Veteran's rating has not remained constant throughout the appeal period.  Additionally, the Board notes that the RO referred the Veteran's case to the Director of the Compensation service twice, once in February 2010, and again in July 2011, and that the AOJ re-adjudicated extraschedular TDIU again in the most recent SSOC issue for this appeal.

For the appeal period June 2009 to February 1, 2011 the Veteran meets the schedular criteria for entitlement to a TDIU because both of his left and right knee disabilities involve the lower extremities, and his combined rating for his various bilateral knee conditions is 60 percent.  However, in a November 2010 rating decision, service connection for degenerative joint disease of the left knee was severed, effective February 1, 2011, as the Veteran had undergone a total knee replacement.  As a result, the Veteran's combined bilateral rating for his service-connected disabilities was 40 percent.  Thus, he does not meet the schedular criteria during that portion of the appeal period.  However, the Board will discuss entitlement on an extraschedular basis for the portion of the appeal period from February 1, 2011 onwards because the Director of Compensation and Pension Service has already previously considered entitlement.

The remaining question is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Such is the case because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  Furthermore, inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341 (a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.
A.  Prior to February 1, 2011

As stated above for the period on appeal prior to February 1, 2011 the Veteran met the combined schedular requirements for entitlement to TDIU.  Here, the record reflects that the Veteran sought VA vocation rehabilitation in September 2010.  He submitted a June 2009 private treatment record from Dr. L. O. explaining that the Veteran had underwent a total left knee replacement in March 2008.  This June 2009 treatment record indicated that while the Veteran was doing well, he could not do stair climbing, ladder climbing, or some types of stooping.  It further indicated that the Veteran could walk, and stand for about 30 minutes at a time, but could not squat, or keep his leg bent at 90 degrees for any extended period of time or kneel, and that the Veteran had difficulty picking up objects off the ground.  On the foregoing basis, Dr. L. O. did not recommend that the Veteran return to work as an electrician, his occupation for the previous 42 years, as that job required him to climb ladders, squat, and stand on the roof, which could be dangerous with a totally replaced left knee.

A review of the Veteran's treatment records from Dr. G. demonstrate continuous monitoring of his service-connected bilateral knee disabilities from September 2008 onwards.  A September 2009 treatment record documents complaints of increased pain in the bilateral knees after sitting with knees at 90 degrees more than 30 minutes, and left knee swelling at night and after walking three blocks, and pain after standing over 20 minutes, with ice and elevation offering temporary relief of symptoms, with a return of symptoms one hour later.  Left knee pain upon descending stairs is noted to be greater than pain ascending them.  The Veteran's right knee pain is noted to be less severe than his left knee pain, with a report of aching after half a mile of walking, and less swelling.  The Veteran also reported increased wear of his right shoe.

A September 2009 letter from Dr. G. indicates that the Veteran is "unemployable due to his service-connected disabilities alone."  The letter goes on to discuss the Veteran's inability to meet the occupational requirements of electrician work, specifically the inability to stand for prolonged periods of time over 20 minutes, squat, crawl, and climb ladders, as well as the permanent and stationary nature of his bilateral knee conditions.  

In March 2010 the Director of Compensation and Pension Service issued a decision which noted that the Veteran had to discontinue his work as an electrician due to his service-connected knee conditions.  However, in anticipation of the RO's rating decision to sever service connection for the Veteran's separate 20 percent rating for degenerative joint disease in the left knee the Director's decision addressed TDIU on an extraschedular basis and was ultimately that the Veteran was not entitled to such consideration as the evidence of record did not show that he was barred from obtaining gainful sedentary empl1oyment.

In September 2010, the Veteran was administered a Careerscope test, which resulted in various career recommendations, most of which were non-sedentary.  A September 2010 orthopedic report completed by Dr. G. noted that the Veteran's bilateral knee conditions were chronic, permanent, and progressive.  Dr. G. noted that the Veteran had functional and environmental limitations that included sitting 50 to 75% of the time, and opined that the Veteran qualifies only for a sedentary job, and that at his age vocational rehabilitation is poor.  Dr. G. also recommended "unemployable" status due to the Veteran's increased pain and Darvocet medication, and stated that the Veteran's condition was unlikely to change in the next twelve months.

A September 2010 "Synthesis of Entitlement Determination" notes that the Veteran's highest completed grade is 11th grade, he has no formal academic training, his only civilian work is as an electrician, and his military experience included radarman and seaman.  It also notes that the Veteran enjoys working in his yard, biking, reading, and had average ratings in general learning ability, verbal aptitude, spatial aptitude, and clerical perception, but had limitations in squatting, crawling, climbing, stooping, kneeling, prolonged standing and walking.  The author concluded that the "Veteran could benefit from retraining however due to his age and lack of formal education, it is not certain that he will be able to pursue a new occupation, " and that "without continued education, training, or job seeking assistance the Veteran is only qualified for positions which would aggravate his service-connected conditions."

An October 2010 counseling record completed by the Veteran's VA vocational rehabilitation counselor questioned the feasibility of Veteran's vocational rehabilitation "due to Veteran's age of 67 and work experience limited to electrician, a field in which he could not continue due to his disabilities."  Likewise, a November 2010 vocational rehabilitation notes states that "even if the Veteran could qualify for sedentary work," chronic pain and the effects of his medication would affect his ability to work.

A November 2010 Preliminary Independent Living Assessment indicates the Veteran does not experience any difficulty with his activities of daily living, uses a cane only as needed, he is still able to drive and run errands, feels he still has a high level of independence but is disappointed that he cannot still work as an electrician, enjoys reading and goes to the library at least once a week, and likes to cook for his wife, garden, and feed the ducks at the park.  On this basis it was determined that he does not have any independent living needs.

A November 2010 vocational rehabilitation record concludes that "given physical limitations, age, and chronic pain, it is not likely that [the Veteran] would succeed in training for a new field."  The note also cited the findings of the September 2010 orthopedic report and the Veteran's academic background (the Veteran has a GED, but does not have any additional academic training), and occupational background limited to electrician work.   The vocational rehabilitation counselor further notes that "given his significant functional limitations, chronic/progressive nature of his disabilities, lack of transferable skills, and inability to pursue training for a new field, pursuit of a vocational goal has been found to be infeasible, as it is not likely [the Veteran] will be able to return to any type of employment."

A December 2010 letter reiterates the conclusions of the September 2009 letter noted above from Dr. G.  The Veteran's claims file also includes records from the Social Security Administration (SSA) which reveal that he is receiving disability benefits due to hypertension and chronic ischemic heart disease with angina.  However, the Veteran is not service-connected for these disabilities.  The SSA records do indicate that the Veteran reported that he was no longer able to cut grass, stand for long periods of time, or walk up steps without pain, and that he prepared only simple meals for himself that do not require a lot of standing.  The Veteran indicated that he could complete general house work, do light repairs, and that he has a riding lawnmower.  He also reported that he could not sit for prolonged periods of time without straightening and stretching his knees periodically.

B.  From February 1, 2011

In March 2011 the Veteran underwent a VA examination.  The examiner noted the Veteran's left knee total replacement and right knee degenerative joint disease.  The examiner notes a moderate effect on chores, shopping, exercise, and bathing, but no effects on recreation, traveling, and feeding, dressing, toileting, grooming, and driving.  X-rays revealed no prosthetic loosening, osteomyelitis of the left knee, or any joint effusion.  For the right knee, the examiner noted moderate narrowing of the medial knee compartment of the right posterior patella.  Reflexes were noted to be normal, and no neurological symptoms or deficiencies were noted.  A medical history documenting standing limitations of no more than 30 minutes, and the inability to walk more than a few yards were documented, as were symptoms of pain, stiffness, incoordination, and repeated effusions, and decreased speed of joint motion.  Reduced flexion was noted bilaterally (limited to 105 degrees on the left and 110 degrees on the right) without objective evidence of painful motion, or pain upon repeated motion.  Although the Veteran's non-service connected disabilities were reviewed and found to interfere with his past work as an electrician, after the above review of this service-connected bilateral knee conditions, a March 2011 VA examiner concluded that the Veteran's bilateral knee condition would not prevent him from holding a sedentary job, but did note that he could not maintain his lifetime employment as an electrician.  

A subsequent consideration by the Director of Compensation in July 2011 declined to assign extraschedular TDIU on the basis that while the Veteran was unable to return to his former employment or any other non-sedentary occupation, there was no evidence that he could not obtain sedentary work.  The Director cited the Veteran's March 2011 VA examination report after a discussion of the Veteran's discontinuance from vocational rehabilitation and Dr. G.'s September 2009 orthopedic report.

On the Veteran's July 2013 formal appeal, he indicates that he can barely stand 10 minutes, can walk less than one block, and indicates that he feels the findings of the August 2009 VA examination report are inaccurate as compared to the findings contained in his private treatment records, summarized above.

A review of the Veteran's July 2015 Board hearing testimony shows it was focused on the physical limitation of his bilateral knee conditions, particularly with respect to walking over a block, ability to stand more than 10 or 15 minutes without having to lean on something, lifting weight, bending, and stooping.  The Veteran also discussed his need to have his leg stretched out when sitting.  He described pain in his knees at the end of the day, and pain and stiffness when he wakes up in the morning, with leg cramping several times a week, and use of a cane when walking outside.  He explained that he only completed up to 11th grade in high school, and that he had not managed to develop any computer skills.  

The Veteran underwent a VA examination in November 2015 during which the examiner noted that the Veteran has left knee symptoms including swelling and aches, and that he places most of his weight on his right knee.  He also noted that the Veteran takes Tylenol daily for daily flare-ups of his knees.  The examiner also noted giving away of the left knee, with a feeling of instability, but no falling.  The examiner noted the Veteran's loss of ability to stoop, squat, or climb, limited flexion and extension of the right knee to 120 degrees, limited flexion and extension of the left knee to 90 degrees and pain on both extension and flexion, with objective evidence of crepitus.  The Veteran was note able to do repeated use testing because it was too painful.  Evidence of pain with weight bearing and tenderness was noted, and functional loss in the form of pain, fatigue, weakness, and lack of endurance was noted at 120 degrees in the right knee and 90 degrees in the left knee.  Regular use of a cane was also noted.  However, despite these findings, the VA examiner concluded that while there was evidence of functional impact affecting the Veteran's ability to work, the Veteran's bilateral knee conditions did not prevent him from attempting sedentary employment.  An October 2016 brief filed by the Veteran's representative notes that he has been found unemployable by SSA.

C.  Analysis

As a preliminary matter, the Board finds that the Veteran's lay statements with regard to his bilateral knee symptoms and educational and work background are competent because they are directly within his ability to observe and do not require any specialized expertise to report, and credible because they are consistent and corroborated by the Veteran's VA examination reports, relevant treatment records, and VA vocational rehabilitation records.

The Board finds that entitlement to TDIU is warranted for the entire appeal period because the evidence of the record supports a finding that the Veteran is unable to sustain substantial gainful employment due to his service-connected knee disabilities.  As detailed above, there are multiple private and VA assessments of the functional impact of the Veteran's knee disabilities on his ability to work.  The consistencies in the findings between these records have indicated that the Veteran is unable to return to his previous occupation as an electrician and would be precluded from any other non-sedentary work.  

The VA examinations of record also conclude that, while the examiners have acknowledged the Veteran's inability to return to non-sedentary work, the evidence does not demonstrate that the Veteran could not obtain sedentary work.  However, this characterization is contradicted by the evidence of record; specifically, the findings of the September through November private assessments.  These records indicate that it was noted that sedentary work would not be feasible for the Veteran due to his work experience which was limited to one long-term occupation, his education which was limited to a GED, and the effects of his pain medication.  Additionally, sedentary work would likely involve sitting for extended periods of time, which has been found to cause the Veteran pain requiring him to keep his leg extended to alleviate.  Furthermore, a VA vocational rehabilitation counselor in October 2010 endorsed the same conclusions and a VA vocational rehabilitation record from November 2010 provided "even if the Veteran could qualify for sedentary work," chronic pain and the effects of his medication would affect his ability to work.

As stated above the Veteran only meets the schedular TDIU requirements for the period from June 2009 to February 10, 2011.  Turning to the period thereafter the Board finds that the Veteran continues to remain unable to obtain substantially gainful employment due to his service-connected disabilities.

The VA examinations of record in March 2011 and December 2015 both conclude that the Veteran would be able to attempt and obtain sedentary work.  Furthermore, the Director of Compensation again endorsed this conclusion in a July 2011 extraschedular consideration.  However, the Veteran's July 2015 testimony at his Board hearing detailed his work history, education, and current skillset.  The information provided by the Veteran further supports the previous assessment of a lack of formal education, current transferable skills, and work history entirely devoted to the electrician occupation.

Given the evidence of record the Board finds that the preponderance supports the Veteran's claim, the benefit of the doubt doctrine is therefore applied.  See 38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Veteran's entire occupational history, post-military service, was as an electrician.  The evidence clearly demonstrates that he is incapable of continuing with that occupation or any other non-sedentary physical work.  His education is limited to 11th grade but he has since obtained a GED; he does not, however, have any further training or education that would indicate an ability to obtain current sedentary work in any gainful capacity.  As stated above the central factors for the Board to consider when determining whether a Veteran has the ability to obtain substantially gainful employment are the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  With the Veteran's lengthy sole occupation as an electrician, and limited educational background, the Board finds that the Veteran is not able to obtain substantially gainful employment in a sedentary occupation.  Therefore entitlement to a TDIU on a schedular basis is warranted for the period on appeal from June 2009 to February 10, 2011, and on an extraschedular basis thereafter.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


